

116 S3498 IS: Coronavirus Mobile Collection Site Act
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3498IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Health and Human Services to reimburse States for the cost of operating drive-through sites for COVID-19 testing.1.Short titleThis Act may be cited as the Coronavirus Mobile Collection Site Act.2.Mobile testing sitesThe Secretary of Health and Human Services shall reimburse any State that operates a drive-through site at which individuals can receive testing for COVID-19 infection during the public health emergency declared by such Secretary on January 31, 2020, under section 319 of the Public Health Service Act (42 U.S.C. 247d), provided that such State (or political subdivision of the State) does not charge individuals for such testing. Such reimbursement shall be in an amount equal to the cost to the State of operating the site during such period.